Name: Council Decision (CFSP) 2017/1933 of 23 October 2017 amending Decision (CFSP) 2015/1763 concerning restrictive measures in view of the situation in Burundi
 Type: Decision
 Subject Matter: Africa;  international affairs;  civil law
 Date Published: 2017-10-24

 24.10.2017 EN Official Journal of the European Union L 273/9 COUNCIL DECISION (CFSP) 2017/1933 of 23 October 2017 amending Decision (CFSP) 2015/1763 concerning restrictive measures in view of the situation in Burundi THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 October 2015, the Council adopted Decision (CFSP) 2015/1763 (1), concerning restrictive measures in view of the situation in Burundi. (2) On the basis of a review of Decision (CFSP) 2015/1763, the restrictive measures should be renewed until 31 October 2018. (3) Decision (CFSP) 2015/1763 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The second paragraph of Article 6 of Decision (CFSP) 2015/1763 is replaced by the following: It shall apply until 31 October 2018.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 23 October 2017. For the Council The President K. IVA (1) Council Decision (CFSP) 2015/1763 of 1 October 2015 concerning restrictive measures in view of the situation in Burundi (OJ L 257, 2.10.2015, p. 37).